Order affirmed, with ten dollars costs and disbursements. The defense which the appellant surety company seeks to interpose, if its default be opened and the judgment set aside, is pleaded as a separate defense in an answer in which it joined with the owner of the property and another defendant. The same attorney represented all defendants. While we are of opinion, but without deciding, that the defense is good, the appellant is chargeable with knowledge of it at the time it settled with the plaintiff-lienor by paying to it the sum of $7,500 in settlement of the judgment of $8,414.50 entered against it and the other defendant by the plaintifflienor. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.